Ex-10.4

 

September 30, 2010

 

DVB GROUP MERCHANT BANK (ASIA) LTD.

77 Robinson Road 30-02

Singapore

Attention: Martijn van Tuyl

Facsimile: +65 6511 0700

 

RE:                           Loan Agreement dated as of January 16, 2008 (as
amended, the “Loan Agreement”) among, inter alia, the parties named therein as
Borrowers (the “Borrowers”), the parties named therein as Guarantors, the banks
and financial institutions named therein as Lenders, the banks and financial
institutions named therein as Swap Banks, and DVB Group Merchant Bank (Asia)
Ltd. as Facility Agent (in such capacity, the “Facility Agent”) and Security
Trustee

 

Reference is hereby made to the Loan Agreement.  Capitalized terms defined in
the Loan Agreement and not otherwise defined herein are used herein as therein
defined.

 

We hereby notify you that TBS International plc and its subsidiaries and
affiliates (including the Borrowers) will be suspending the payment of certain
upcoming scheduled principal installments owing in respect of certain Financial
Indebtedness of such persons, as more particularly described on Schedule 1
hereto, for a period of 45 days beginning on September 30, 2010 (the “Payment
Suspension”).  The Payment Suspension will result in an Event of Default under
(i) Section 13.1(a) of the Loan Agreement with respect to the principal
installment due under the Loan Agreement on October 23, 2010 and
(ii) Section 13.1(c) of the Loan Agreement with respect to the scheduled
principal installments due under the other loan facilities in the amounts and on
the dates set forth on Schedule 1 (such Events of Default, the “Specified Events
of Default”).

 

In order to allow time for TBS International plc and its subsidiaries and
affiliates, including the Borrowers, to work with their various lenders
(including the lenders party to the Loan Agreement) towards a mutually agreeable
solution on their outstanding indebtedness, we hereby request that the Credit
Parties forbear from exercising any of the rights or remedies arising from the
Specified Events of Default available to them under the Finance Documents or
under applicable law (all of which rights and remedies are hereby expressly
reserved by the Credit Parties) until the earlier of (i) the occurrence of a
Forbearance Termination Event and (ii) 12:01 a.m. E.S.T. on November 15, 2010. 
As used herein, a “Forbearance Termination Event” shall mean the occurrence of
any Event of Default under the Loan Agreement other than the Specified Events of
Default.

 

--------------------------------------------------------------------------------


 

Such forbearance in respect of the Credit Parties’ rights and remedies under the
Finance Documents is conditioned upon and subject to TBS International plc
and/or their applicable subsidiaries and affiliates having entered into
amendments, waivers, forbearances or other modifications, on or before
September 30, 2010 in respect of each of the other loan facilities listed on
Schedule 1 hereto, deferring and/or forbearing any rights of the respective
creditor parties under such loan facilities arising as a result of the Payment
Suspension.

 

Subject to the condition precedent stated in the preceding paragraph and subject
to the other terms and conditions set forth above, by counter-signing this
letter the Facility Agent, for itself and on behalf of the other Credit Parties,
agrees to forbear from exercising any of the rights or remedies arising from the
Specified Events of Default.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

TBS INTERNATIONAL, PLC

 

 

 

By:

/s/ Ferdinand V. Lepere

 

 

Name: Ferdinand V. Lepere

 

 

Title: Senior Executive Vice President

 

 

 

 

Acknowledged and Agreed,

 

 

 

 

 

DVB GROUP MERCHANT BANK (ASIA) LTD.,

 

As Facility Agent, for and on behalf of itself and the other Credit Parties

 

 

 

By:

/s/ Jane Freeberg Sarma

 

 

 

Name: Jane Freeberg Sarma

 

 

 

Title: Attorney-in-fact

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Facility

 

Principal Payment Amount

 

Date Due

 

 

 

 

 

 

 

Bank of America Facility, as amended and restated on March 26, 2008

 

$

9,500,000

 

September 30, 2010

 

 

 

 

 

 

 

AIG Facility dated as of December 7, 2007

 

$

1,800,000

 

October 1, 2010

 

 

 

 

 

 

 

DVB Facility dated as of January 16, 2008

 

$

2,608,000

 

October 23, 2010

 

 

--------------------------------------------------------------------------------

 

 

 